                 Case 2:19-cv-00351-RSM Document 50 Filed 03/11/19 Page 1 of 2




 1                                                   THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
 8
     GENUINE ENABLING TECHNOLOGY                      NO. 2:19-cv-00351-RSM
 9   LLC,
                                                      NOTICE OF APPEARANCE OF
10                         Plaintiff,                 JONATHAN L. MCFARLAND
11          v.
12   NINTENDO CO. LTD. AND NINTENDO
     OF AMERICA INC.,
13
                           Defendants.
14

15          PLEASE TAKE NOTICE that Jonathan L. McFarland of Perkins Coie LLP hereby
16   appears for Defendants Nintendo Co. Ltd. and Nintendo of America Inc. in the above-entitled
17   action. Copies of all documents and pleadings with regard to this litigation, with the exception of
18   original process, are to be served on the undersigned counsel.
19
     DATED: March 11, 2019                            By: /s/ Jonathan L. McFarland
20
                                                          Jonathan L. McFarland #44872
21                                                        Perkins Coie LLP
                                                          1201 Third Avenue, Suite 4900
22                                                        Seattle, WA 98101-3099
                                                          Telephone: 206.359.8000
23                                                        Facsimile: 206.359.9000
                                                          Email: JMcFarland@perkinscoie.com
24
                                                           Attorneys for Defendants Nintendo Co. Ltd.
25                                                         and Nintendo of America Inc.

26

      NOTICE OF APPEARANCE                                                     Perkins Coie LLP
      (No. 2:19-cv-00351-RSM) –1                                         1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
                                                                              Fax: 206.359.9000
              Case 2:19-cv-00351-RSM Document 50 Filed 03/11/19 Page 2 of 2




 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on March 11, 2019, I caused copies of the foregoing document to be
 3   served via ECF and U.S. Mail to the counsel of record in this matter.
 4
                                                                 /s/ Jonathan L. McFarland
 5                                                               Jonathan L. McFarland

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      NOTICE OF APPEARANCE                                                    Perkins Coie LLP
      (No. 2:19-cv-00351-RSM) –2                                        1201 Third Avenue, Suite 4900
                                                                          Seattle, WA 98101-3099
                                                                            Phone: 206.359.8000
                                                                             Fax: 206.359.9000
